Opinion issued July 2, 2003










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00002-CV
____________

IN RE JEFFERY BALAWAJDER, Relator




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINION ON REHEARINGRelator Jeffery Balawajder has filed a petition for a writ of mandamus directed
at the Honorable Erwin Ernst, visiting judge for the 12th District Court of Walker
County.


  On June 2, 2003, Judge Ernst signed a final judgment in the underlying
lawsuit.  Relator, therefore, must bring his complaints in an appeal from the June 2,
2003, final judgment, rather than by a petition for a writ of mandamus.  See Walker
v. Packer, 827 S.W.2d 833, 839 (Tex. 1992) (court of appeals may grant mandamus
relief to correct clear abuse of discretion or violation of duty imposed by law when
there is no adequate remedy by appeal).
          We deny the petition for a writ of mandamus.
 
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.